United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-2176
                                   ___________

Reginald L. Dunahue,                   *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Arkansas.
Clarence Bass, Lt., Varner Unit, ADC; *
Latecia Strain, Varner Unit, ADC,      *     [UNPUBLISHED]
                                       *
             Appellee.                 *
                                  ___________

                             Submitted: June 21, 2007
                                Filed: July 2, 2007
                                 ___________

Before RILEY, MAGILL, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       In this 42 U.S.C. § 1983 action, Arkansas inmate Reginald Dunahue appeals the
district court’s1 entry of judgment in accordance with the jury verdict in favor of
defendants, arguing his trial attorney presented testimony and exhibits proving that
defendants’ treatment of him violated prison policy and the Eighth Amendment.
Dunahue did not, however, provide this court with a trial transcript or request one at
government expense. We therefore are unable to review the sufficiency-of-the-


      1
       The Honorable J. Leon Holmes, Chief Judge, United States District Court for
the Eastern District of Arkansas.
evidence issue he raises. See Fed. R. App. P. 10(b)(1) (discussing appellant’s duty to
order transcript); Meroney v. Delta Int’l Mach. Corp., 18 F.3d 1436, 1437 (8th Cir.
1994); Van Treese v. Blome, 7 F.3d 729, 729 (8th Cir. 1993) (per curiam); Schmid v.
United Bhd. of Carpenters & Joiners of Am., 827 F.2d 384, 385-86 (8th Cir. 1987)
(per curiam). Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




                                         -2-